Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any                  Nov 14 2014, 9:17 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

FORREST R. FERGUSON                                GREGORY F. ZOELLER
Pendleton, Indiana                                 Attorney General of Indiana

                                                   KARL M. SCHARNBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

FORREST R. FERGUSON,                               )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1406-CR-406
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT 5
                           The Honorable Grant Hawkins, Judge
                            Cause No. 49G05-8908-CF-095841


                                       November 14, 2014

     MEMORANDUM DECISION ON REHEARING- NOT FOR PUBLICATION

FRIEDLANDER, Judge
       We grant Ferguson’s petition for rehearing for the limited purpose of

correcting statements that we lacked jurisdiction to consider his untimely appeal of

the trial court’s February 20, 2014 order denying additional credit time. Days

after our decision, the Indiana Supreme Court held that an untimely appeal is not a

jurisdictional defect. In re Adoption of O.R., 16 N.E.3d 965 (Ind. 2014). The

Court explained that the right to appeal is forfeited by an untimely appeal, subject

to restoration of the right where “extraordinarily compelling reasons” exist. Id. at

971. No extraordinarily compelling reasons exist in this case. Therefore, despite

our erroneous references to jurisdiction, dismissal was warranted with respect to

Ferguson’s forfeited appeal of the February 2014 order.

       VAIDIK, C.J., and MAY, J., concur.




                                             2